1    LAW OFFICES OF YAN E. SHRAYBERMAN
     YAN E. SHRAYBERMAN SBN 253971
2
     P.O. Box 506
3    Fresno, California 93709
     Telephone: (559) 779-2315
4    Facsimile: (213) 442-1567
5    Attorney for Defendant
6    FILIBERT CHAVEZ

7
                                UNITED STATES DISTRICT COURT,
8

9
                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                     Court Case: 1:17-cr-00198-LJO
12

13                       Plaintiff,
                                                   JOINT STIPULATION AND ORDER
14   v.                                            CONTINUING SENTENCING

15   FILIBERT CHAVEZ

16                        Defendant.
17

18           NOW COMES the Defendant, through counsel, and respectfully moves this
19   Honorable Court to issue an Order continuing sentencing in the matter from
20   August 5, 2019 to September 30, 2019
21        Reasons for Continuance. The undersigned counsel is currently engaged in a 5-
22   count felony matter in the Fresno Superior Court, Case No.: F13900176 ,People v
23   Mike Yang. The case is currently past motions in limini and jury selection and
24   evidence is set to start on Monday July 29, 2019. Given the number of witnesses it is
25   unlikely that the case will conclude by August, 5, 2019, the date for sentencing in
26   the instant matter.
27        The parties are informed of the above stated and willing to stipulate to the
28   requested dates.
               JOINT STIPULATION AND [PROPOSED] ORDER CONTINUING SENTENCING                -1-
                                                                  1
                                                                          Now, therefore, IT IS HEREBY STIPULATED by all the parties to this action
                                                                  2
                                                                       as follows:
                                                                  3
                                                                          1. That the sentencing in the above entitled case currently set for August 5,
                                                                  4
                                                                             2019 be continued to September 30, 2019.
                                                                  5
                                                                          SO STIPULATED.
                                                                  6

                                                                  7
                                                                       Dated: July 27, 2019                         /s/ Yan E. Shrayberman
                                                                  8                                                 YAN E. SHRAYBERMAN
                                                                                                                    Attorney for Defendant
                                                                  9                                                 FILIBERTO CHAVEZ
                                                                  10
                                                                       Dated: July 27, 2019                         /s/ Kimberly Sanchez
                                                                  11                                                KIMBERLY SANCHEZ
                                                                                                                    Assistant United States Attorney
LAW OFFICES OF YAN E. SHRAYBERMAN




                                                                  12

                                                                  13
                                    Fresno, CALIFORNIA 91724
                                    2131 Kern Street, Suite 131

                                    Telephone: (213)379-2315
                                    Facsimile: (213) 352 -1010




                                                                  14                                               ORDER
                                                                  15         Based on the Joint Stipulation of the parties and good cause appearing

                                                                  16   therefor, the sentencing in the above entitled case currently set for August 5, 2019 at

                                                                  17   10:00 am is hereby continued to September 30, 2019 at 10:00 am.

                                                                  18

                                                                  19   IT IS SO ORDERED.
                                                                  20
                                                                          Dated:     July 29, 2019                           /s/ Lawrence J. O’Neill _____
                                                                  21                                                UNITED STATES CHIEF DISTRICT JUDGE

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26
                                                                  27

                                                                  28

                                                                                JOINT STIPULATION AND [PROPOSED] ORDER CONTINUING SENTENCING                 -2-
